Citation Nr: 0300810	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-06 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDING OF FACT

Improvement of the veteran's schizophrenia has not been 
demonstrated.


CONCLUSION OF LAW

The 100 percent evaluation for schizophrenia is restored.  
38 C.F.R.  3.344(c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the March 1997 and July 
1997 rating determinations, the October 1997 SOC, and the 
April 2000 and September 2001 SSOCs informed the appellant 
of the information and evidence needed to substantiate 
this claim.  Moreover, in a May 2001 letter, the RO 
informed the veteran of the VCAA.  It specifically 
notified the veteran of VA's duty to notify him about his 
claim, VA's duty to assist him in obtaining evidence, what 
the veteran needed to do, the actions VA would take to 
seek records, how the veteran could help process the 
claim, the evidence VA had received, where the veteran 
could send the information, when the information or 
evidence was needed, and where to contact VA if he had any 
questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  The veteran 
has also been afforded several VA examinations with regard 
to his claim.  Furthermore, the veteran appeared before 
the undersigned Board Member at a Travel Board hearing in 
September 2002.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings 
that have been in effect for five or more years, the Court 
has held that several general regulations are applicable 
to all rating reduction cases, regardless of whether the 
rating at issue has been in effect for five or more years.  
The Court has stated that certain regulations "impose a 
clear requirement that VA rating reductions, as with all 
VA rating decisions, be based upon review of the entire 
history of the veteran's disability."  Brown v. Brown, 5 
Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 
4.13).  A rating reduction case requires ascertaining 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 
5 Vet. App. at 421.  Thus, in any rating-reduction case 
not only must it be determined that an improvement in a 
disability has actually occurred but also that improvement 
reflects an improvement under the ordinary conditions of 
life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant 
reduction in the rating.  38 C.F.R. § 3.344(c) (2001).

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001), which 
require the evaluation of the complete medical history of 
the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Function (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 
(2000).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

A review of the record demonstrates that the RO, in an 
April 1995 rating determination, increased the veteran's 
disability evaluation for his schizophrenia from 50 to 100 
percent disabling.  

The increased evaluation was based upon 1993 and 1994 
private medical statements, and the results of a January 
1995 VA psychiatric examination.  

At the time of the January 1995 examination, the veteran 
reported that he had not worked since February 1994.  He 
noted that he had been forced out of the Postal Service.  
The veteran stated that he was socially isolated and 
harbored feelings of persecution from others.  He noted 
that he stayed home and locked the doors to protect 
himself.  The veteran reported episodic hallucinations 
(flashes of light).  He also suffered from interrupted 
sleep and dreams of violence.  He noted that he had no 
future and thought about it all the time.  

Mental status examination found the veteran oriented times 
three with a conventional appearance.  He was noted to be 
very tense and apprehensive.  His speech was hesitant and 
there were lapses of concentration.  His affect was 
constricted and his mood was depressed.  Paranoid 
persecutory thought disorder was present.  There were 
ideas of reference.  Memory and concentration were 
impaired but there was no sign of organic brain syndrome.  
Intellect was average but insight was absent.  Judgment 
was compromised under stress.  Diagnoses of active chronic 
undifferentiated type schizophrenia and episodic alcohol 
abuse were rendered.  The examiner indicated that the 
veteran's adaptive function for social and vocational 
activity was considered to be very poor.  

In March 1997, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that 
he had left the Post Office in 1993.  He indicated that he 
had been in school since that time.  The veteran stated 
that he lived off his pension.  He reported that he was 
divorced.  He noted that he occasionally drank and that he 
was taking Zoloft for his depression.  

The veteran reported having difficulty concentrating.  He 
stated that he would read for a couple minutes and his 
mind would wander.  He reported going blank on exams.  He 
was concerned about the future of his education.  He 
complained of headaches and noted that he liked to be 
alone.  He stated that he liked to stay by himself and did 
not want to be in crowds or have a lot of people around.  
He noted that people had come out against him when he put 
in for the supervisor's job at the Post Office and he 
resigned after this.  

Mental status examination revealed that the veteran was 
alert and oriented times three.  His speech had a normal 
rate and volume.  He had good eye contact and there was no 
psychomotor agitation or depression.  Memory and 
concentration were good.  He was able to complete serial 
sevens.  His affect was constricted.  He stated that he 
felt depressed but denied suicidal or homicidal ideation.  
He denied any auditory or visual hallucinations.  He also 
denied paranoia.  He was able to abstract and his insight 
was fair.  His judgment was described as good.  Diagnoses 
of schizoaffective disorder; depression with anxiety; and 
alcohol and cocaine abuse, in remission, were rendered.  A 
GAF score of 55 to 60 was assigned.  

The examiner indicated that the veteran had marked 
impairment socially and was having problems with his 
education.  He noted that the veteran continued to need 
both psychotherapy and psychopharmacology for his 
depression.  

In a March 1997 rating determination, the RO proposed to 
reduce the veteran's disability evaluation from 100 to 70 
percent for his schizophrenia.  

In a May 1997 letter, Dr. P., the veteran private 
physician, indicated that that the veteran had not had any 
remarkable improvement in his ability to relate in group 
situations.  It was Dr. P's opinion that the veteran 
remained as handicapped in his ability to work as he was 
in 1994.  

In July 1997, the RO reduced the veteran's disability 
evaluation from 100 to 70 percent.  The veteran filed a 
notice of disagreement with this reduction.  

In March 1999, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that 
his psychiatric problems severely interfered with his 
ability to function socially and occupationally.  He 
reported attending college on a part-time basis but had 
trouble concentrating when reading and retaining material.  
He noted crying on a daily basis and believed he was a bad 
person whom bad things might happen to.  He spent most of 
his time alone in his room.  He wished he could have a 
girlfriend.  He also noted forgetting to do errands.  He 
reported becoming jittery, manic, being unable to 
concentrate or sleep, seeing flashes of light, and 
ruminating about pain or bad things that would happen to 
him, if he did not take his medication.  He indicated that 
if he did not have school to look forward to, he would be 
much sicker and never get out of bed.  

The veteran provided the history of why he left the Postal 
service.  He wished he had a good friend but noted that he 
was too serious and thought bad thoughts about himself.  
He stated that he drank a beer once or twice a month.  

Mental status examination revealed the veteran was 
appropriately dressed.  His affect was blunted and his 
mood was depressed.  Eye contact was poor.  Speech 
consisted of brief laconic responses and the veteran had 
trouble retrieving words to describe his symptoms and 
experiences.  There were no current hallucinations 
although the veteran did report seeing flashes of light 
and shadows if he missed his medication.  The veteran 
engaged in ruminative thinking that became delusional 
under stress.  He denied any current homicidal or suicidal 
thoughts.  He was oriented in all three spheres and 
immediate, recent, and remote memory were all within 
normal limits.  Reasoning and abstractions were concrete 
and pragmatic.  Concentration was impaired by his 
preoccupations.  The veteran did not trust others and was 
suspicious of anyone who was nice to him.  He experienced 
pervasive feelings of self-loathing and cried daily.  He 
reported episodes of not being able to get out of bed in 
the morning, isolating himself, and not eating.  Judgment 
was compromised by stress.  An Axis I diagnosis of 
schizoaffective disorder, depressive type, was rendered. 
The examiner assigned a GAF score of 42.  He indicated 
that the veteran had ongoing depression related to his 
social and occupational deficits, had no friends, was 
unable to work, and had constant self-critical thoughts 
which had become a self-perpetuating cycle.   

Outpatient treatment records obtained in conjunction with 
the claim demonstrate that at the time of an August 1997 
visit, the veteran noted that he had been feeling very 
depressed.  He indicated that he had been depressed for 
more than a month.  He reported having crying spells but 
no suicidal or homicidal ideas.  He also noted having 
anxiety attacks and palpitations.  

Mental status examination revealed a depressed mood and 
constrictive affect.  There was no disorder of thought 
process.  The veteran had no homicidal or suicidal 
ideations and was alert and oriented times three.  Insight 
and judgment were good.  An Axis I diagnosis of depressive 
disorder was rendered.  The examiner assigned a GAF score 
of 50.  

At the time of a July 1998 visit, the veteran indicated 
that that he did not feel comfortable in society.  At the 
time of a February 2000 visit, the veteran indicated that 
he had been called for jury duty and had gotten an anxiety 
attack.  The examiner provided a letter to the Court 
indicating that the veteran could not handle public 
challenges.  At the time of a May 2000 visit, the veteran 
was noted to be late with final papers at school.  He 
indicated that concentration was difficult and he might 
need more time to finish.  At the time of a July 2000 
visit, the veteran stated that he was not able to get his 
work done and his mind was drifting in all directions.  

In an August 2000 note, the veteran reported that he was 
struggling to finish his thesis.  He noted that he had 
tried to find temporary work but all attempts were in 
vain.  The examiner observed that the veteran's low energy 
and partially disorganized thinking precluded gainful 
employment.  

On February 12, 2001, the veteran was afforded a VA 
psychiatric examination.  The veteran reported having 
constant depressive symptomatology with occasional 
hallucinations.  His sleep and appetite were poor.  He had 
feelings of helplessness, hopelessness, and worthlessness.  
His concentration was very low and he had a very poor 
energy level.  He was very isolative and sexually 
preoccupied.  He was unable to get close to people.  

The veteran stated that he had been working part-time in a 
senior citizen's home.  He had been doing this for the 
past three or four months.  He indicated that he did not 
have any friends.  He also noted having had no long-term 
relationships.  He reported that he taught soccer to kids 
on the weekend.  

Mental status examination revealed the veteran was 
casually dressed.  He was cooperative.  His mood was 
depressed and his affect was blunted.  His speech was soft 
and there were no perceptual problems.  His thought 
process and content were normal.  He did not have any 
suicidal or homicidal ideations.  He was oriented to 
person, place, and time.  His memory was one out of three 
and he was able to do serial sevens.  His insight and 
judgment were fair.  Impulse and control were also noted 
to be fair.  A diagnosis of schizoaffective disorder, 
alcohol abuse, and cocaine abuse was rendered.  The 
examiner assigned a GAF score of 55.  He noted that the 
veteran was working part-time but had no friends.  

The examiner indicated that the veteran led a highly 
isolated life. He noted that the veteran worked at a 
senior citizen's home but had no friends.  He reported 
that the veteran was sexually preoccupied and spent most 
of his spare time watching television.  He observed that 
while the veteran taught soccer to kids on the weekend, he 
had very little social life.  He did not have any 
relationships.  

In a February 2001 outpatient record, the veteran was 
noted to have dropped out of school in September 2000.  
The veteran reported feeling weak, hopeless, and devoid of 
any desires.  His thoughts were confused.  He was drifting 
without plans.  His mood was depressed and his affect was 
constricted.  

In a May 2001 statement in support of claim, the veteran 
indicated that he had just been fired from the part-time 
job that he was holding.  

At the time of his September 2002 hearing before the 
undersigned Board Member, the veteran testified that he 
was unable to sleep as a result of being nervous and 
feeling like someone was continuously watching over him.  
He also reported having startle reaction.  He stated that 
he was always feeling depressed and sick.  He noted that 
he felt like he was dying inside.  The veteran stated that 
he had withdrawn from family and friends.  He testified 
that his safety was his home and that he would become 
scared when he had to go out.  He felt physically nervous 
and had to run back.  

He reported having memory loss and suicidal tendencies.  
He noted that his symptoms increased severely when he was 
around people.  He relieved these symptoms only by 
secluding himself.  He stated that his disability 
prevented him from doing any activities, including 
communicating with people.  He testified that he was 
continuing treatment at the East Orange VA hospital.  The 
veteran stated he could not remember when he was last 
employed on a full-time basis.  He felt like someone was 
always watching him when he had worked.  The veteran 
testified that he was not employed either on a part-time 
or full-time basis.  He stated that he coached kids soccer 
but felt depressed after a loss.  He noted that he yelled 
a lot during the game.  He further indicated that he felt 
tense during the hearing as a result of being in a room 
with a bunch of strangers.  He stated that he was only the 
assistant coach of the soccer team.  

Improvement has not been demonstrated.  The Board notes 
that the veteran appeared to show some improvement at the 
time of the March 1997 VA examination, in that his speech 
had a normal rate and volume, his eye contact was good and 
there was no agitation or depression, in that his memory, 
concentration and judgment were described as good, and in 
that his insight was found to be fair.  The Board further 
observes that the VA examiner assigned a GAF score of 55 
to 60, reflecting moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  However, the veteran was not working.  While 
he was noted to be in school, he reported having 
difficulty concentrating and indicated that his mind would 
wander after a couple of minutes of reading.  He also 
indicated that he was going blank on examinations.  He 
further reported that he liked to be alone.  Moreover, the 
examiner observed that the veteran was markedly socially 
impaired and was having problems with his education.  

In addition, the veteran's private physician, in a May 
1997 letter, indicated that the veteran had not made any 
remarkable improvement in his ability to relate in group 
situations.  Dr. P. stated that the veteran remained as 
handicapped in his ability to work as he was in 1994.  

Moreover, at the time of the March 1999 VA examination, 
the examiner assigned a GAF score of 42, reflecting 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  He also 
reported that the veteran had no friends and was unable to 
keep a job.  

The Board further observes that the veteran reported 
having problems concentrating and finishing school in 
2000.  In addition, at the time of a July 2000 visit, the 
veteran noted that he was not able to get his work done 
and that his mind was drifting in all directions.  The 
veteran's low energy and disorganized thinking was noted 
to preclude gainful employment at the time of an August 
2000 visit.

While a GAF score of 55 was assigned at the time of a 
February 2001 VA examination, reflecting moderate 
symptoms, with the examiner noting that the veteran worked 
part-time in a nursing home, the examiner indicated that 
the veteran led a highly isolated life and had no 
relationships.  Almost immediately following the 
examination, the veteran reported that he had dropped out 
of school and that he was feeling weak, hopeless, and 
devoid of any desires.  His thoughts were noted to be 
confusing and he was drifting without plans.  His mood was 
found to be depressed and his affect was constricted.  
Moreover, the veteran reported that he had been fired from 
his part-time job in a May 2001 statement in support of 
claim.  

Finally, at the time of his September 2002 hearing before 
the undersigned Board Member, the veteran indicated that 
he had completely withdrawn from his family and friends 
and did not want to leave the house.  He further reported 
that he was not working, even on a part-time basis, and 
that it felt tense to even be in the hearing room.   

The evidence of record does not establish improvement 
under the ordinary conditions of life.  Rather, there is 
evidence that reflects that the veteran's symptoms undergo 
periods of waxing and waning.  During this appeal period, 
there continues to be periods to be hallucinations 
characterized as flashing of light.  He remains socially 
isolated.  His private examiner has noted that the veteran 
has not improved.  There continues to be significant 
evidence of impairment in concentration, depression and 
blunted affect.   The record is replete with evidence of 
almost total, if not total, social withdrawal.  Severe 
isolation has been noted in almost every VA examination 
and outpatient treatment record.  Moreover, the veteran 
was employed on a part-time basis for only a short period 
of time throughout the entire time period in question.  He 
has also been found to be unemployable as a result of his 
schizophrenia on numerous occasions.  Restoration is 
warranted.



ORDER

Restoration of a 100 percent evaluation for schizophrenia 
is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

